Oo Oo ND On FF WD YP

wo NH YB N NO NY NY NY NN YH FP YFP FP FP FF Fe lh}
oD BO NW BR WH NY KF OO eH DH FW Nn FY &

 

 

Case 3:17-cv-00618-CBC Document 51 Filed 11/09/19 Page 1 of 3

 

 

 

 

 

FILED RECEIVED
_____ ENTERED SERVED ON
REBECCA BRUCH, ESQ. (SBN 7289) COUNSELIPARTIES OF RECORD
ERICKSON, THORPE & SWAINSTON, LTD.
. Arroyo Street
Reno, Nevada 89509 NOV -5 2019
ie Tee 416
ax. (775)786-4160
Attorneys for Defendants CER SOR EVADA
BY: DEPUTY

 

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NVEVADA
CBC

MITCHELL 8. HAMMOND, SR., CASE NO: 3:17-CV-00618-VP€

Plaintiff, ORDER

STIPULATION TO EXTEND

v. DEADLINE FOR
SHERIFF GERALD ANTINORO, an DISPOSITIVE MOTIONS
individual and STOREY COUNTY, a (Third Request)
political subdivision of the State of Nevada,

Defendants.

 

 

Plaintiff MITCHELL S. HAMMOND, SR., by and through his attorney DAVID
C. MCELHINNEY of the law firm of LEWIS ROCCA ROTHGERBER CHRISTIE,
LLP and Defendants SHERIFF GERALD ANTINORO and STOREY COUNTY by and
through their attorney of record, REBECCA BRUCH, ESQ. of ERICKSON, THORPE &
SWAINSTON, LTD., hereby stipulate and agree that the deadline for dispositive motions
be extended beyond the current deadline of November 13, 2019, by 30 days to a new date
of Friday, December 13, 2019.
//
III
Hl
H/
HI
HII

 
Oo eo SI DH WA BP W NO KF

wo NO NO NH NH NH NN N NO He RP RF Ree Fe Ee el
Oo NDT NO OW BR WwW NYO KF OO we NHN DA FW NY KF &

 

 

Case 3:17-cv-00618-CBC Document 51 Filed 11/04/19 Page 2 of 3

This extension is necessitated by a personal family matter experienced by Mr.
Hammond. Mr. Hammond remains on extended leave from the Storey County Sheriff's
Office until at least the end of February 2020.

On July 23 2019, counsel for the parties participated in a telephone conference
with the Court to discuss the personal family matter which Mitchell Hammond had
suffered. Counsel for the parties have met and determined the dispositive motions can
be prepared despite Mr. Hammond's situation. The parties have stipulated to a deadline
for dispositive motions to December 13, 2019.

Dated this 4th day of November, 2019.

LEWIS ROCA ROTHGERBER CHRISTIE LLP

By: _/s/ David McElhinney
David C. McElhinney, Esq.
One East Liberty Street, Suite 300
Reno, Nevada 89501
Phone: (775) 321-3414
Email: dmcelhinney@lrrc.com
Attorneys for Plaintiff

ERICKSON, THORPE & SWAINSTON, LTD.

By: __/s/ Rebecca Bruch
Rebecca Bruch, Esq.
99 West Arroyo Street
Reno, Nevada 89505
Phone: (775) 786-3930
Email: rbruch@etsreno.com

Attorneys for Defendants

[Remainder of page left intentionally blank. ]

 
oO fF SND DH Wn FP WD NYO

Oo MY NH VN NY WN NN NY NN YH YH YF Pe eP FP FP Pe ll
Co a KN MAW FB WY YO KH OD OBO ON KH A FW VY FF C&C

 

Case 3:17-cv-00618-CBC Document 51 Filed 11/04/19 Page 3 of 3

ORDER
The current deadline for the filing of dispositive motions is hereby extended
from the current deadline of November 13, 2019, to a new date of Friday, December 13,
2019.
This xe day o

 

 

UNKLED STATES MAGISTRATE JUDGE

 

 
